DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				      Status of the Application
1.	Acknowledgement is made of the amendment received 1/14/2021. Claims 1-5, 7-9, 11-14, 21-24 & 26-29 are pending in this application. Claims 6, 10, 15-25 & 25 are canceled. Claims 27-29 are new. 
Allowable Subject Matter
2.	Claims 1-5, 7-9, 11-14, 21-24 & 26-29 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
The cited prior arts, individually or in combination do not disclose or suggest all the claimed elements/limitation as in the present application wherein, amongst other limitations:
a plurality of functional cells including at least one gap disposed adjacent to at least one functional cell of the plurality of functional cells; a first overlay test pattern cell in a first layer and disposed within the at least one gap, wherein the first overlay test pattern cell includes a first number of patterns disposed along a first direction at a first pitch, wherein the first pitch is smaller than a smallest wavelength on a full spectrum of humanly visible lights; a second overlay test pattern cell in a second layer over the first layer, wherein the second overlay test pattern cell includes a second number of patterns disposed along the first direction at a second pitch different from the first pitch; and a third overlay test pattern cell disposed within the at least one gap, wherein the third overlay test pattern cell includes a third number of patterns disposed along a second direction at a third pitch, the second direction being perpendicular to the first direction, as in the context of claim 1; 
claim 9; and 
a first overlay test pattern cell disposed in a first dielectric layer, wherein the first overlay test pattern cell includes a first number of patterns disposed along a first direction; [[and]] a second overlay test pattern cell disposed in a second dielectric layer directly over the first dielectric layer along a vertical direction normal to the first dielectric layer, wherein the second overlay test pattern cell includes a second number of patterns disposed along the first direction; a third overlay test pattern cell disposed in the first dielectric layer, wherein the third overlay test pattern cell includes a third number of patterns disposed along a second direction perpendicular to the first direction; and a fourth overlay test pattern cell disposed in the second dielectric layer and over the third overlay test pattern cell, wherein the fourth overlay test pattern cell includes a fourth number of patterns disposed along the second direction, wherein the first overlay test pattern cell is different from the second overlay test pattern cell, wherein the first number of patterns and the second number of patterns are formed of a conductive material, as in the context of claim 21.

        Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        1/16/21